Citation Nr: 1230601	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-39 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for pharyngeal polyps.

5.  Entitlement to service connection for a respiratory disorder, claimed as asthma and the residuals of asbestos exposure.

6.  Entitlement to service connection for a sleep disorder, claimed as sleep deprivation.

7.  Entitlement to service connection a skin disorder of the face and neck.

8.  Entitlement to service connection for a psychiatric disorder, claimed as depression, anxiety, and PTSD.

9. Entitlement to service connection substance abuse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.  His awards and decorations included the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in December 2006 and April 2008.  

After reviewing the record, the Board finds that additional development of the record is warranted with respect to several issues on appeal:  Entitlement to service connection for a hearing loss disability; entitlement to service connection for a respiratory disorder; entitlement to service connection for a skin disorder; entitlement to service connection for a psychiatric disorder, claimed as anxiety, depression, and PTSD; and entitlement to service connection for substance abuse.  Therefore, those issues will be addressed in the REMAND section below. 


FINDINGS OF FACT

1.  Chronic, identifiable vertigo was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.

2.  Chronic, identifiable tinnitus was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

3.  Chronic, identifiable pharyngeal polyps were first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

4.  The presence of a chronic, identifiable sleep disorder has not been established.


CONCLUSIONS OF LAW

1.  Vertigo is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  Pharyngeal polyps not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

4.  The claimed sleep disorder, claimed as sleep deprivation, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for vertigo, tinnitus, pharyngeal polyps, and a sleep disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In 2005, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application for service connection or for an increased rating.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and for an increased rating.  In particular, VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  VA also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the following:  the Veteran's service treatment and personnel records; records reflecting the Veteran's VA treatment from March 1988 through May 2010; records reflecting the Veteran's treatment at the Methodist Hospital from November 1998 to July 2003; records reflecting the Veteran's treatment by G. M. F., M.D. from March 1999, May 2005; records reflecting the Veteran's April 2002 treatment by A. Y., M.D.; and the transcript of the Veteran's August 2009 RO hearing before a VA Hearing Officer.  

In June 1995, March 1996, December 2005, October 2006, and February 2011, VA examined the Veteran to determine, in part, the nature and etiology of any vertigo, tinnitus, pharyngeal polyps, or sleep disorder found to be present.  The VA examination reports show that, generally, the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Board offered the Veteran an opportunity to present additional evidence and argument at a hearing before a member of the Board.  To date, however, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

The Veteran's service personnel records show that he was assigned to the following ships on the dates indicated:  from February 1 to March 15, 1969, the USS Snohomish County; from March 15, 1969 to March 13, 1970, the USS Caroline County; and from April 1 to June 9, 1970, the USS Pickaway.  A performance evaluation shows that from March to September 1969, while assigned to the USS Caroline County, the Veteran's assigned tasks involved general work in gunnery.

During his September 1968 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, dizziness or fainting spells; ear, nose, or throat trouble; running ears chronic or frequent colds; a chronic cough; car, train, sea, or air sickness; or frequent trouble sleeping. 

On examination, the following areas were all found to be normal:  the mouth, throat, ears and eardrums, and neurologic processes.  A chest X-ray was negative.  

In February 1969, the Veteran was treated for motion seasickness.  

In March 1969, the Veteran was treated for a 5 day history of a progressively worsening sore throat.  An examination revealed a yellowish pustular exudates and prominent tonsillar crypts.  The tonsils were enlarged, and there was regional node lymphadenopathy, dysphagia, etc.  The diagnosis was acute tonsillitis.  In May and June 1969 and January and April 1970, the Veteran was, again, treated for tonsillitis, and in May 1970, he underwent a tonsillectomy.  

During the Veteran's June 1970 service separation examination, the following areas were all found to be normal:  the nose, sinuses, mouth, throat, ears and eardrums, and neurologic processes.  

In June 1970 (VA Form 21-526), the Veteran filed a claim of entitlement to service connection for a tonsillectomy and an ankle disorder.

In August 1970, the RO granted entitlement to service connection for the residuals of a tonsillectomy.  The RO denied entitlement to service connection for an ankle disorder.

In March 1988, the Veteran sought VA treatment for substance abuse.  He responded in the negative, when asked if he often had spells of dizziness.  

In February 1992, VA treated the Veteran for a 3 day history of dizziness.  The diagnoses were vertigo and vestibulitis.  

In September 1993, the Veteran was treated by VA for a 3 day history of vertigo due to labrynthitis.  He reported that in the past, he had had an episode of vertigo, due to an ear infection.  He stated that in February 1992, his symptoms had resolved with medication.  On examination, he denied the presence of an upper respiratory infection, ear pain, tinnitus, or decreased hearing.  

In March 1994, the Veteran was treated for a 2 week history of ringing and a loss of hearing in his left ear, an occasional loss of balance, coryza, and a sore throat.  His neck was tender with cervical adenopathy.  The diagnoses were vertigo and questionable vestibulitis.  

In April 1994, the Veteran was treated by the VA Ear, Nose, and Throat service for complaints of tinnitus, hearing loss, and a two year history of chronic ear infections.  An MRI of the ears was within normal limits.  In May 1994, a VA health care provider stated that the hearing loss was probably due to viral labrynthitis.  

In May 1994, an MRI performed by VA revealed mild ethmoid sinusitis and bilateral maxillary sinus mucous retention cysts.  

During a VA audiogram in May 1995, the Veteran reported dizziness and tinnitus.

In June 1995, during a VA examination, audiometric results confirmed that the Veteran's hearing acuity was within normal limits on the right but that he had a severe to profound sensorineural hearing loss on the left 

VA records show that in September 1997, the Veteran was treated for a one week history of an enlarged lymph node on the left side of his neck.  In October 1997, a biopsy was consistent with nodular fasciitis.  In December 1997, the mass was surgically excised.  A second biopsy revealed fibromatosis.  

In July 1998, the Veteran was treated for difficulty hearing and a left ear infection with a 3 year history of intermittent vertigo.  

In February 2000, the Veteran was treated by or through G. M. F., M.D., for vertigo and a left ear hearing loss.  

In April 2002, A. Y., M.D., operated on the Veteran for sinusitis and to remove bilateral pharyngeal polyps.  A biopsy revealed lymphoid/focal aggregates in the lamina propis.  There was no evidence of cellular atypia, cellular dysplasia, inflammation, or ulcers.  

In July 2003, the Veteran was treated by or through G. M. F., M.D., for complaints of sinus problems with dizziness. 

In August 2005, the Veteran was treated by VA for a severe left sensorineural hearing loss and vertigo.  

In December 2005, the Veteran's nose, sinus, larynx, and pharynx were examined by VA.  His claims file was not present for review.  The Veteran reported a history of nasal airway obstruction and possibly obstructive sleep apnea.  He complained of breathing problems and feelings of frequent nasal congestion.  On examination of the Veteran's nose, there was no evidence of polyps, crusting, or purulence.  A nasal endoscope revealed evidence of bilateral inferior and middle inferior and middle turbinated atrophy.  There was no evidence of masses or lesions in the oral cavity and no evidence of polyps.  

In March 2006, the Veteran was treated by VA for complaints of dizziness, a left sensorineural hearing loss, and intermittent tinnitus.  An MRI suggested labrynthitis versus a small intra-labrynthine schwannoma.  

In October 2006, the Veteran was examined by VA to determine the nature and etiology of any hearing loss disability found to be present.  He also reported difficulty with equilibrium.  He denied having had a head injury, and his claims file was reviewed by the examiner.  

In October 2007, a VA MRI was suggestive of a small intralabyrinthine schwannoma.  

In February 2008, the Veteran was examined by VA to determine the nature and etiology of any tinnitus found to be present.  He reported a noise which sounded like an ocean in his head.  He reiterated his claim of noise exposure in service to the sounds of Naval gunfire and his operation of power tools.  He also stated that he had always had difficulty with dizziness and that it had originally been diagnosed as seasickness in service.  In addition, the Veteran reported a history of head injuries in service.  

An audiogram confirmed that the Veteran's hearing acuity was within normal limits on the right.  It also confirmed a severe to profound sensorineural hearing loss on the left.  The VA examiner opined that the Veteran's that it was less likely than not that the Veteran's tinnitus was a result of noise exposure associated with acoustic trauma in service.  Rather, the VA examiner found that the Veteran's tinnitus was more likely related to a focal area of labrynthitis or a small intra-labrynthine schwannoma noted during the VA MRI in April 2006.  

During treatment by the VA Psychiatry Service in April 2008, it was noted that the Veteran had sleep problems in association with his major depressive disorder; PTSD.  It was also noted that he needed to be evaluated for sleep apnea.  

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 
The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about symptoms he experienced in and after service .  For example, he is competent to report his that he began to experience ringing in his ears or dizziness in service and that they have been present since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, cannot be considered credible evidence of service connection.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Analysis

Vertigo

During his August 2009 RO hearing, the Veteran testified that his vertigo began in service in association with seasickness and that he has continued to experience vertigo since that time.  Therefore, he maintains that service connection for vertigo is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence is negative for any complaints or clinical findings of vertigo at the time of the Veteran's entry on active duty.  In February 1969, he was given compazine for motion seasickness, when his ship entered choppy seas.  However, there were no complaints or clinical findings of dizziness or vertigo at that time or at any other time during service.  Moreover, the Veteran completed his remaining one year and four months of service without further treatment for motion seasickness.  

Chronic, identifiable vertigo was not manifested until February 1992.  Although vertigo has since been reported from time to time, the preponderance of the evidence is against a finding that it is in any way related to service.  

The normal medical findings in service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Moreover, the Veteran has not presented any competent, objective evidence of a nexus between the Veteran's vertigo and service.  

Inasmuch as the preponderance of the evidence is against a finding of chronic, identifiable vertigo in service and inasmuch as the preponderance of the evidence is against a finding of a nexus between the Veteran's current vertigo and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for vertigo is not warranted, and the appeal is denied.

Tinnitus

During his August 2009 hearing at the RO, the Veteran testified that he had been a gunner's mate in service, and, as such, had been exposed to the sound of gunfire on many occasions.  He also testified that he had noise exposure from large vehicles and from the sound of machinery used to chip paint from a ship.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the Veteran's service treatment records is negative for any complaints or clinical findings of tinnitus.  Such a disorder was not manifested until September 1993, when the Veteran complained of a 2 week history of tinnitus.  Indeed, as late as September 1993, the Veteran had denied the presence of tinnitus.  Nevertheless, VA examined the Veteran in February 2008, specifically, to determine the nature and etiology of that disorder.  

Not only did the VA examiner find that it was less likely than not that the Veteran's tinnitus was a result of noise exposure in service, he found that the Veteran's tinnitus was more likely related to a focal area of labrynthitis or a small intra-labrynthine schwannoma noted during the VA MRI in April 2006.  Other than his unsubstantiated contentions, the Veteran has presented no competent evidence to refute that opinion or to suggest a continuity of symptomatology since service.  

In sum, the foregoing evidence is against a finding of chronic, identifiable tinnitus in service and of a nexus between the Veteran's current tinnitus and service.  Absent such evidence the Veteran does not meet the criteria for service connection.  Accordingly, service connection for tinnitus is not warranted, and the appeal is denied.

The Pharyngeal Polyp

During his August 2009 hearing, the Veteran also testified that the polyp on his larynx was first manifested by laryngitis in service and that it was surgically removed by VA after service.  Therefore, he maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

In service, the Veteran was treated on multiple occasions for tonsillitis which ultimately resulted in a tonsillectomy.  As noted above, service-connection was established for the residuals of that tonsillectomy.  However, there were no findings in service of pharyngeal polyps.  Such a disorder was not manifested until April 2002, when the Veteran underwent surgery for bilateral pharyngeal polyps.  

Other than his unsubstantiated contentions, the Veteran has not submitted any competent evidence to suggest that the pharyngeal polyps many years after service are in any way related to service.  Again, the normal medical findings in service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense; Maxson; Forshey.

In sum, the foregoing evidence does not provide a nexus to service either through continuing symptomatology between the Veteran's separation from service and his surgery many years later or through the opinion an individual who is medically qualified to render such an opinion.  As such, the Veteran does not meet the criteria for service connection for pharyngeal polyps.  Accordingly, service connection for pharyngeal polyps is not warranted, and the appeal is denied.  

The Sleep Disorder

During his hearing, the Veteran testified that he has a sleep disorder that was first manifested by sleep deprivation in service.  Therefore, he maintains that service connection for a sleep disorder is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's service treatment records and the reports of his service entrance and separation examinations, are negative for any complaints or clinical findings of a sleep disorder of any kind.  Although the Veteran reported difficulty falling asleep during VA treatment in March 1988, and during his December 2005 VA examination, he reported a history of possible sleep apnea, there is no competent objective evidence on file to establish the presence of such a disorder.  In April 2008, it was noted that the Veteran needed to be evaluated for sleep apnea.  However, despite treatment for multiple other disorders during the ensuing years, there remains no competent objective evidence that he has a current, identifiable sleep disorder.  Absent the requisite finding of the existence of a current disability, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a sleep disorder is not warranted, and the appeal is denied.


Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

 
ORDER

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a pharyngeal polyp is denied.

Entitlement to service connection for a sleep disorder, claimed as sleep deprivation is denied.


REMAND

The Veteran also seeks entitlement to service connection for a hearing loss disability.  

In May 2012 correspondence, the Veteran reported that he had had ear surgery in October 2011 by B. J. C., M.D.  The Veteran reported Dr. C.'s address and stated that evidence associated with that surgery could be relevant to his claim.  To date, such evidence has not been requested for association with the Veteran's claims folder.  

In July 2010, the Veteran also raised contentions to the effect that his hearing loss disability was proximately due to or had been aggravated by his service-connected residuals of a tonsillectomy.  In support of his claim, he submitted an extract from a medical article which stated that infections of the tonsils, or tonsillitis, could "spread through the nearby Eustachian tubes to the ears, causing otitis media (inflammation of the middle ear), resulting in deafness".  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id.

To date, VA has not addressed the Veteran's contentions with respect to service connection for a hearing loss disability on a secondary basis.  However, that issue is clearly part of the Veteran's claim and must be adjudicated with the current appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Veteran also seeks entitlement to service connection for a skin disorder.  He contends that it is due, at least in part, to his exposure to Agent Orange, while serving in the Republic of Vietnam.

In July 2008, the Veteran asked to be seen by the VA Dermatology Service, because he had a history of facial lesions which had been removed and had grown back.  He had reportedly been seen by the VA Dermatology Service in 2006.  In July 2008, he underwent a shave biopsy of the left cheek.  The pre-operative diagnosis was seborrheic keratosis.  The specimen was submitted to the Pathology Service.  However, the results of that biopsy have not been associated with the claims folder.  Those results could well be relevant to the Veteran's claim of entitlement to service connection for a skin disorder.

In addition to the foregoing, the Veteran seeks entitlement to service connection for a respiratory disorder, claimed as asthma or the residuals of asbestos exposure.
In October 2005, the Veteran reported that in August 1972, while incarcerated at the Indiana Reformatory (Pendleton Correctional Facility) in Pendleton, Indiana, the Veteran had been treated for asthma.  Later in October 2005, in response to a VA request for records associated with that treatment, the Pendleton Correctional Health Care Center reported that it was unable to identify the Veteran by name, date of birth, or social security number.  However, the Health Care Center suggested that if it had additional information, such as the Veteran's Department of Corrections number or dates of incarceration, it could conduct an additional search.  Therefore, such information could potentially lead to relevant records of treatment for a respiratory disorder shortly after service.   

Finally, the Veteran seeks entitlement to service connection for a psychiatric disorder, claimed as depression, anxiety, and PTSD.  

On VA Forms 21-4138 (Statement in Support of Claim), received by the RO on February 21, 2006 and May 11, 2006, the Veteran suggested that he had undergone psychological testing in 1971 in conjunction with a sanity/competency hearing to evaluate the impact of his military service on his behavior.  On VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), and on VA Form 21-4138 (Statement in Support of Claim), both received by the RO on December 20, 2007, the Veteran stated that 1971 psychological testing had taken place in conjunction with a criminal court case in Hamilton County Superior Court in Noblesville, Indiana.  He identified the name of the presiding Superior Court judge, as well as the name of the defense attorney.  To date, however, VA has not requested such report from the Superior Court or from the defense attorney.  If available, such evidence could well be relevant to the Veteran's appeal.  

In light of the foregoing, the Board is of the opinion that further development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Request that B. J. C., M.D., provide records reflecting the Veteran's treatment, including the October 2011 surgery for a left ear hearing loss disability.  

Such records must be requested directly from Dr. C. and should include, but are not limited to, discharge summaries, consultation reports, X-ray reports, laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  When the actions in part 1 have been completed, schedule the Veteran for an ear/audiologic examination  to determine the nature and etiology of any hearing loss disability found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a hearing loss disability is diagnosed, identify and explain the elements supporting each diagnosis.  The examiner must then render any opinion as to the etiology of that disorder.  Such opinion must address the question of whether the Veteran's hearing loss disability is proximately due to or has been aggravated by his service-connected residuals of a tonsillectomy.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011). 

In the event that the Veteran does not report for the aforementioned examinations, the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  It should be indicated whether any notice that was sent was returned as undeliverable.

3.  Request that the Veteran provide his dates of incarceration in the early 1970's at the Indiana Reformatory (Pendleton Correctional Facility) in Pendleton, Indiana.  Also request that he provide his Department of Corrections number, nature of the offense for which he was incarcerated.  

Then, request that the Pendleton Correctional Facility furnish records reflecting treatment during his period of incarceration, including that rendered in August 1972 for asthma.  Such records should include, but are not limited to, discharge summaries, consultation reports, X-ray reports, laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

4.  Request the pathology report of the Veteran's July 2008 skin biopsy of the left cheek.  That biopsy was performed at the Indianapolis VAMC.  

Efforts to obtain that report must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of that record must be verified by each Federal department or agency from whom it is sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

5.  Request that the Veteran provide the docket number/case number and date of his sanity/competency hearing associated with his 1971 report of psychological testing.  That hearing reportedly took place in the Superior Court of Hamilton County in Noblesville, Indiana.  The presiding judge was L. N. and the defense counsel was A. C.

Then, through official channels, such as the Court Clerk of Hamilton County, Indiana, request a copy of the Veteran's 1971 psychological report.

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

6.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the following issues:  a) Entitlement to service connection for a hearing loss disability; b) entitlement to service connection for a respiratory disorder, claimed as asthma and the residuals of asbestos exposure; c) entitlement to a skin disorder of the face and neck; d) entitlement to service connection for a psychiatric disorder, claimed as anxiety, depression, PTSD; and e) entitlement to service connection for substance abuse.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


